EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Applicant’s elected without traverse Claims 9-19 with amendments, in the reply filed 12/03/2020, is acknowledged. Claims 1-8 corresponding to non-elected claims were canceled.  Claim 10 had been canceled via Examiner’s Amendment. Claims 9 and 11-19 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Weissman on February 9-10, 2021.
The application has been amended as follows: 

9.	A needle guide holder for fixing a medical puncture needle and an ultrasonic probe, comprising: a holder body and a fixing device used in cooperation with the holder body, the fixing device being mounted onto the holder body and provided with a weakening portion, 
wherein the holder body includes a fixing frame and a rotary needle holder assembly, the fixing frame being rotatably connected to the rotary needle holder assembly,
 and a sliding frame detachably mounted to the rotary needle holder body, 
wherein the fixing frame has a connecting portion at its right end, the connecting portion being provided with a pair of rotation holes, two pairs of angle adjusting holes and a pair of arc-shaped holes therein, and
wherein the rotary needle holder body is provided with a columnar protrusion at each location thereon that corresponds to the rotation holes, with an angle adjusting bump at each location thereon that corresponds to the angle adjusting holes, and with a circular hole at each location thereon that corresponds to the arc-shaped holes, and
wherein the sliding frame is provided with a puncture needle groove thereon.

10.	(cancelled)


	11.	The needle guide holder according to claim 9, wherein both sides of the sliding frame are each provided with a guide rail, each guide rail being provided with a snap bump.

	13.	  The needle guide holder according to claim 9, wherein the angle adjusting holes and the arc-shaped holes are all located on arcs of circles formed with the rotation holes being centers of the circles, and a plane where the circles lie is perpendicular to a straight line where the pair of rotation holes are located.


Reasons for Allowance
Claims 9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to reasonably teach or in combination render obvious the following limitations when the claim is taken as a whole to include: “…a sliding frame detachably mounted to the rotary needle holder 9.
Zeng U.S. 20100168766 teaches a puncture needle holder. Figs. 2-4 and 7 teach the components of the needle guide holder and rotary needle holder disclosed in Claim 9. However, the reference fails to disclose a sliding frame detachably mounted onto the rotary needle holder body and the specifics of the sliding frame as disclosed in the instant application. 
Whitmore U.S. 20110028847 teaches a rotary needle holder assembly with sliding frame, see Fig. 8A-Fig. 10 [0074][0079]. However, the connection of the sliding frame with the rotary needle holder is different from the instant application and when combined with Zeng is a non-obvious modification that would change the functionality of the art. Further, Whitmore does not provide teaching of limitation “…wherein the sliding frame is provided with a puncture needle groove thereon.” 
Bates U.S. 6361499 teaches a removable needle guide system attached to an ultrasound probe. However, the reference fails to remedy the deficiencies of Zeng with regards to the sliding frame.
Cermak U.S. 20090143684 teaches a disposable snap-fit needle guide system for use with ultrasound probe. However, the reference fails to remedy the deficiencies of Zeng with regards to the sliding frame.
Kosaku U.S. 20050059891 teaches a paracentesis needle holder. However, the reference fails to remedy the deficiencies of Zeng with regards to the sliding frame.
Bouazza-Marouf U.S. 20190282262 teaches a variety of rotary needle guides with different types of adjustment mechanisms, see fig. 109 which uses squeezing/bending to unlock the guide so it can rotate. However, the reference fails to remedy the deficiencies of Zeng with regards to the sliding frame and any modifications made in combination would change the functionality of the art.
11-19 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Angela M Hoffa/Primary Examiner, Art Unit 3799